Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment on 04/15/2022. Claims 34-45 and 54-56 were pending. Claims 34-45 and 54-56 are allowed.

REASONS FOR ALLOWANCE
3.	A Terminal Disclaimer has been filed on 05/26/2022 to obviate a Double Patenting rejection over U.S. Pat. No. US 10,951,496.
The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“transforming a format of the received control-plane event associated with the threat from the cloud-based element associated with the first cloud environment to a common format and transforming another format of the received another control-plane event associated with the threat from the another cloud-based element associated with the second cloud environment to the common format, wherein the format of the received control-plane event and the another format of the received another control-plane event are two different formats”
as stated in claims 34 and 54-56. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 34-45 and 54-56 indicated claims 34-45 and 54-56 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sharifi Mehr, US 10120746 B1, Computer-implemented method for anomaly detection, involves replacing event from event stream and additional event with produced combined event including occurrence count, and then providing combined event to metrics engine,
Pfeifer et al., US 2014/0280893 A1, Networking device e.g. router for use in common network infrastructure, has processor that receives notification that instance of network event has occurred where notification indicates event type and includes metadata related to event.
Tyercha et al., US 2018/0150541 A1, Method for utilizing proxy views for performing extended monitoring of e.g. in-memory database, involves querying proxy view to request monitoring information, and receiving monitoring information from first datacenter at second datacenter.
Weith et al., US 2017/0359220 A1; Method for determining and addressing risk of users, groups of users, locations, and companies through distributed security system, involves analyzing updated log data to obtain updated risk score to determine efficacy of remedial actions.
Aloisio et al., US 10873604 B1, System for reconfiguring network devices, has processor transmits reconfiguration notification to second subset of network devices of first set of network devices in response to reconfiguring first network device.
Sharifi Mehr, US 10812521 B1, Method for implementing a security service that used to monitor and provide security-related information involves obtaining an IoT security service device and device activity data for a computing device in a computer network.
Jain, US 2020/0162337 A1, Method for algorithmic problem identification and resolution in fabric networks involves triggering intent specific workflow at workflow application based on node analytics and monitoring node by receiving additional node analytics.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446
/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446